Order insofar as appealed from unanimously reversed on the law without costs and defendants’ motion granted. Memorandum: Special Term erred in denying defendants’ motion for summary judgment dismissing plaintiff’s first cause of action alleging breach of contract. Plaintiff had no contract of employment *921with defendant Housing Council and was admittedly an employee at. will. The language in the personnel manual relied upon by plaintiff is insufficient to limit the employer’s unfettered right to terminate an at-will employee (see, Sabetay v Sterling Drug, 69 NY2d 329; O’Connor v Eastman Kodak Co., 65 NY2d 724, rearg denied 65 NY2d 1054; Mann v Insurance Co., 138 AD2d 966; Battaglia v Sisters of Charity Hosp., 124 AD2d 987; Collins v Hoselton Datsun, 120 AD2d 952). (Appeal from order of Supreme Court, Erie County, Fallon, J. — dismiss causes of action.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.